    Case 20-11571-KHK         Doc 29    Filed 10/09/20 Entered 10/09/20 13:46:56          Desc Main
                                       Document      Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

          In the Matter of:
                                                      Chapter 13
          SAMSON TAREKE
          AND
          TIBLETS HABTEMICAEL
                                                      Case No. 20-11571-KHK

                                Debtors

                  OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
              NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                       AND
                 NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

          Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
          your Modified Chapter 13 Plan filed September 24, 2020. The cause for this objection
          is as follows:
                 Violation of 11 U.S.C. §1325(a)(4) – Liquidation Test.
                    • The net value of Debtors’ non-exempt assets (including bank accounts
                        and tax refunds due) would generate more for unsecured creditors in
                        Chapter 7 than Debtors are proposing to pay.

           Violation of 11 U.S.C. §1325(a)(6) – Feasibility.
              • Plan is underfunded as follows:
PERFORMANCE:   Amount of Plan Payment                                           420.00                 282.00
               Number of Months                                                   PTD                      58
                                                                                420.00              16,356.00
                      Total Receipts                                                                16,776.00
                      Disbursements Required:
                      Attorney                                                 4,934.00
                      Taxes-Other Priority                                         0.00
                      Secured                                                  8,550.29
                      Unsecured                                                1,581.41       3% of 52,713.58
                      Other – Student Loan ( No Proof of Claim)                  329.16       3% of 10,972.00
                      Trustee                                                  1,539.49                  10%
                      Total Disbursement                                                            16,934.35
Case 20-11571-KHK       Doc 29  Filed 10/09/20 Entered 10/09/20 13:46:56                Desc Main
                               Document       Page 2 of 3
     Notice of Objection To Confirmation
     Samson Tareke and Tiblets Habtemicael, Case # 20-11571-KHK

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on October 29, 2020 at 1:30 p.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314.1 If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314




     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health
     Emergency, parties appearing for hearings shall appear telephonically at the hearing
     through the Court’s CourtSolutions program http://www.court-solutions.com.
Case 20-11571-KHK       Doc 29  Filed 10/09/20 Entered 10/09/20 13:46:56              Desc Main
                               Document       Page 3 of 3
     Notice of Objection To Confirmation
     Samson Tareke and Tiblets Habtemicael, Case # 20-11571-KHK

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _October 9, 2020______                         __/s/Thomas P. Gorman ________
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 9th day of October, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Samson Tareke                                John C. Morgan, Jr., Esquire
     Tiblets Habtemicael                          Attorney for Debtor
     Chapter 13 Debtors                           New Day Legal, PLLC
     1960 Heatherbrook Court                      98 Alexandria Pike, Ste. 10
     Woodbridge, VA 22192                         Warrenton, VA 20186


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
